Baiotes, I.
(concurring). I agree in affirmance, but not in the ground of decision. I think the decision amends sec. 4182, Stats. In my opinion the work of amending statutes should be left to the legislature. I reach the sáme conclusion in a different way. Sec. 3012m, Stats., forbids this court to reverse any judgment for any error in “procedure” unless it shall appear that the error complained of has affected the substantial rights of the party seeking to reverse the judgment. This section was adopted long after sec. 4782. The court which would hold the preliminary examination and the one which conducted the trial is the same. The court must necessarily have held on the motions made on the trial that an offense was committed and that there was probable cause to believe the defendant guilty. The defendant fails to show wherein he was prejudiced by failure to give him a preliminary examination, or how the result would have been different had such an examination been granted. I therefore think the error in procedure should not result in reversal, because its prejudicial character is not apparent.